         Case 2:21-cv-01437-AC Document 6 Filed 09/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NOORZIA SHAMS,                                    No. 2:21-cv-01437 AC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER, SOCIAL SECURITY
      ADMINISTRATION,
15
                         Defendant.
16

17

18          Plaintiff filed this Social Security case on August 11, 2021, seeking to proceed in forma

19   pauperis. ECF No. 1. On August 16, 2021, plaintiff was granted in forma pauperis status and

20   was informed that after service of the complaint, this action would be stayed pursuant to General

21   Order Number 615, and there would be no scheduling order or deadlines in effect pending further

22   order of the court. ECF No. 3. The order also indicated that within fourteen days, plaintiff must

23   submit to the United States Marshal a completed summons and copies of the complaint and to file

24   a statement with the court that said documents have been submitted to the United States Marshal.

25   Id. Consent/Decline forms were also issued, with a due date of November 18, 2021. ECF No. 5.

26          The court recognizes that the issuance of the stay and the requirement of service deadlines

27   and submitting Consent/Decline forms may appear contradictory. Nonetheless, in order to

28   efficiently move social security cases forward as stays are lifted, these deadlines must be met.
                                                       1
         Case 2:21-cv-01437-AC Document 6 Filed 09/09/21 Page 2 of 2


 1          Accordingly, plaintiff is ORDERED to submit a notice of service by September 22, 2021.
 2   The parties must submit their Consent/Decline forms no later than November 18, 2021. The case
 3   remains otherwise stayed.
 4          IT IS SO ORDERED.
 5   DATED: September 8, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
